Citation Nr: 1615082	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  02-13 115	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for a right knee disability and assigned an initial noncompensable disability rating, effective October 3, 2000.  Jurisdiction over the Veteran's claim has remained with the RO in Winston-Salem, North Carolina.

In July 2003, the Board remanded the higher initial rating issue for further development.  In July 2004, the RO assigned an initial 10 percent disability rating for the service-connected right knee disability, effective October 3, 2000.  In December 2004 and June 2007, the Board remanded the higher initial rating issue for further development.

In June 2009, the Board denied the appeal for a higher initial rating for the service-connected right knee disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In February 2010, the Court vacated the Board's June 2009 decision and remanded the case for readjudication in compliance with directives specified in a January 2010 Joint Motion filed by counsel for the Veteran and VA. 

In April 2010 and September 2010, the Board remanded the higher initial rating issue for further development.  In a September 2012 rating decision, the Board remanded the higher initial rating issue for further development and the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of service connection for a bilateral wrist disability, an elbow disability, a psychiatric disability, and a petition to reopen the claim for service connection for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veterans Benefits Management (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2005 to May 2014 and a December 2013 VA examination report.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial rating higher than 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran is currently service-connected for residuals of a left knee injury, rated as 30 percent disabling; a right knee condition associated with residuals of left knee injury, rated as 10 percent disabling; and erythema multiforme, rated as noncompensable.  His combined rating is 40 percent.  He does not meet the percentage standards under 38 C F R. § 4 16(a).  However, VA policy is to grant TDIU in all cases where service connected disabilities cause a veteran to be unemployable.  38 C.F.R. § 4.16(b).

as the Veteran's claim has already been referred and considered by the Director of Compensation and Pension Service for extraschedular consideration, the Board may proceed; and the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Wages v. McDonald, 27 Vet. App. 233 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal").  

The Board notes that the Veteran has been afforded several VA examinations over the course of the appeal.  However, the only examination that discussed the Veteran's employability is the December 2013 VA examination.  The December 2013 VA examiner noted that the Veteran completed the 12th grade of education.  He noted that the Veteran worked as a police officer from 1986 to 1991.  He worked as a security guard from 1991 to 1997.  He also worked in a furniture factory from 1997 to 2002, making foam cushions.  

The examiner noted that the determination of whether a veteran is unemployable is a legal and not a medical determination.  The examiner stated that he could conclude that this Veteran less likely than not could work as a police officer, security guard, furniture worker, or other job due to the following physical limitations: he can only walk for 50 yards before stopping to rest; he can only stand for 15 minutes at a time; he cannot climb a flight of stairs; he cannot climb a ladder; and he cannot kneel or squat with his knees.  The examiner also noted that the Veteran could not work in sedentary employment due to the inability to sit for more than 30 minutes at a time.  The examiner concluded that the Veteran physical and sedentary impairment was due to his service connected right knee disability, residuals of a left knee injury and erythema multiforme.

In a June 2015 memo, the Director of Compensation and Pension noted that a review of the available treatment records revealed frequent inpatient and outpatient treatment for psychiatric issues, including substance abuse.  The Director noted that there were occasional complaints of shoulder, wrist and back pain.  The Director noted that available medical evidence reveals that the Veteran was able to walk unassisted and had not had any emergency room visits, surgical procedures, physical therapy or hospitalizations recently for the right or left knee disabilities.  The Director noted that the evidence does not show any significant problems related to the skin condition.

The Director noted the Veteran's report that he had not been gainfully employed since 2008.  The Director noted that records indicate that the Veteran met the requirements for entitlement to Social Security Administration (SSA) disability benefits in September of 2008.  He noted that the primary conditions utilized to make the SSA determination were back and neck problems, bilateral knee problems, bilateral shoulder and wrist problems and severe psychiatric problems.  He noted that service connection has not been established for back problems, shoulder or wrist problems, or psychiatric issues.

The Director also noted that a review of all available records revealed multiple severe disabilities that are not related to service, including psychotic disorder, depression, cocaine and alcohol abuse, bilateral shoulder and wrist problems, cervical and lumbar spine issues, and bilateral elbow problems.

He also noted that a review of all available evidence did not reveal any hospitalizations, physical therapy, or intensive treatment programs for the Veteran's bilateral knee problems or skin problems.  He opined that there was no objective evidence indicating that any of the Veteran's service connected conditions interfered with or prevented employment at any time.

The Director also noted that none of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful employment.
The Director noted that it is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  He concluded that the totality of the evidence does not show that the Veteran's service connected bilateral knee conditions and skin condition render him unable to perform substantially gainful employment.  

The Director's conclusions are not evidence but instead the de facto decision of the agency of original jurisdiction that is subject to de novo review.  See Wages v. McDonald, 27 Vet. App. at 236.  

The Board finds that the December 2013 VA examination is dispositive.  Resolving all reasonable doubt in the Veteran's favor a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  

Accordingly, the appeal is granted.  The Veteran has reported a variable employment history; but records from the Social Security Administration show that he was found to have been gainfully employed prior to March 31, 2006.  That agency subsequently reported that he had not engaged in substantially gainful employment since September 15, 2008.  In any event, the Board will not set an effective date for the grant of TDIU so that the Veteran will have the opportunity to present evidence and argument on this question when the AOJ sets an effective date.  The Board may revisit the question; when it reaches a decision on the initial ratings for the knee disabilities.


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran was last afforded a VA examination in December 2013.  An August 2014 VA treatment record shows that the Veteran was noted as having a motor scooter.  In a December 2014 statement the Veteran reported that he needed a motor scooter due to his knee disabilities.  In a March 2016 statement the Veteran reported his symptoms had gotten worse.  As it appears the Veteran's right knee disability has worsened since his last VA examination the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a new VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including range of motion studies in degrees, should be performed

In reporting the results of range of motion testing, the examiner should note any additional limitation of motion in degrees due to pain, weakened movement, easy fatigability, incoordination or flare-ups.

The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether there is any medical reason for discounting the Veteran's reports.

The examiner should note the degree of severity of any instability or subluxation of the knees; determine if the knees lock and if so the frequency of the locking; and note the presence of any effusion into the joints.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.


2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


